Title: From George Washington to Samuel Huntington, 5 February 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Hd Qrs Morris Town Feby 5. 1780
          
          In the Letter which I had the honor of writing to You on the 27th of January, I mentioned that Colo. Armand was young in the service of France; by the Inclosed Letter from him it appears that I had been misinformd. as the Colonel is apprehensive this idea may operate in future to His prejudice, I take the liberty to transmit what he has said upon the subject. I have the Honor to be with the most perfect respect & esteem Yr Excellency’s Most Obedt st
          
            Go: Washington
          
        